UNITED STATES DISTRICT COURT
WES'I`ERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
BRODERICK MOUTON CASE NO. 6:18-CV-00484
VERSUS JUI)GE ROBER'I` R. SUMMERHAYS
USA MAGISTRATE JUDGE HANNA
lU__l..).ai\__.r_sn'§

This matter Was referred to United States Magistrate lodge Patrick 3. Hanna
for report and recommendation Atter an independent review of the record, and
consideration of objections tiled, this Court concludes that the Magistrate Judge’s
report and recommendation is correct and adopts the findings and conclusions
therein as its oWn. Accordingly,

IT IS ORDERED, ADJUI)GED, AND DECREED that the motion to
dismiss (Rec. Doc. 9), filed by the United States of America, is hereby DENIED,
consistent With the report and recommendation

Signed at Lafayette, Louisiana, this 14th day ofDecember, 2018.

  

RoBERT R. sUMl\/LERILAYS - _
UNITED sTATEs DISTRICT JUDGE

 

 

 

